Citation Nr: 1143743	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August to September 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes the Veteran was scheduled for a Board hearing in October 2009, however the Veteran failed to report for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated that he was treated from 1986 to 2007 by Multicare Associates.  Records dated in 2005, 2006, and 2007 have been obtained and although the RO requested additional outstanding records, none have been provided.  See e.g., January and March 2008 requests.  Also, a July 2007 response from Dr. R.'s office, the Veteran's private physician, indicated that the Veteran was a patient in the 1990's, but his records had since been destroyed.

The Board notes that the Veteran has referenced he receives benefits from the Social Security Administration (SSA) for his back.  See August 2007 VA examination and January 2008 private treatment record.  However, these records are not found in the claims file and may include other records the RO has thus far been unable to attain.  Therefore, a remand is required for the Agency of Original Jurisdiction (AOJ) to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


